
	
		I
		111th CONGRESS
		1st Session
		H. R. 1699
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2009
			Mr. Altmire (for
			 himself, Mr. Tim Murphy of
			 Pennsylvania, and Ms.
			 Eshoo) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require that certain complex diagnostic laboratory
		  tests performed by an independent laboratory after a hospital outpatient
		  encounter or inpatient stay during which the specimen involved was collected
		  shall be treated as services for which payment may be made directly to the
		  laboratory under part B of title XVIII of the Social Security
		  Act.
	
	
		1.Short titleThis Act may be cited as the
			 Patient Access to Critical Lab Tests
			 Act.
		2.Findings; sense
			 of Congress
			(a)FindingsThe
			 Congress finds as follows:
				(1)Timely access to
			 laboratory testing is essential to ensure quality of care for patients.
				(2)Genetic and
			 molecular laboratory testing are the new cornerstones of high quality,
			 cost-effective preventive medicine.
				(3)The completion of
			 the Human Genome Project in 2003 paved the way for a more sophisticated
			 understanding of disease causation, which has contributed to the advent of
			 personalized medicine.
				(4)Personalized
			 medicine is the application of genomic and molecular data to better target the
			 delivery of health care, facilitate the discovery and clinical testing of new
			 products, and help determine a patient’s predisposition to a particular disease
			 or condition.
				(5)Personalized
			 medicine offers the promise of smarter, more effective, and safer care as
			 physicians and patients become equipped with better information to guide
			 treatment decisions.
				(6)Some of the most
			 encouraging personalized medicine developments involve highly specialized
			 laboratory tests that, using biomarkers and vast stores of historical data,
			 provide individualized information that enable physicians and patients to
			 develop personalized treatment plans.
				(7)Several outdated
			 Medicare regulations for laboratory billing are obstructing access to highly
			 specialized laboratory tests and delaying patients’ diagnoses and treatments.
			 These same rules are discouraging investments in development of new
			 tests.
				(8)Realizing the
			 promise of personalized medicine will require improved regulation that
			 appropriately encourages development of and access to these specialized
			 tests.
				(b)Sense of
			 CongressIt is the sense of Congress that—
				(1)where practical,
			 Medicare regulations and policies should be written to promote development of
			 and access to the highly specialized laboratory tests referred to in subsection
			 (a)(6); and
				(2)the Medicare
			 regulation described in section 414.510 of title 42, Code of Federal
			 Regulations, is one such regulation that should be revised to permit
			 laboratories furnishing certain specialized tests to bill for and be paid
			 directly by Medicare for furnishing such tests.
				3.Treatment of
			 certain complex diagnostic laboratory tests
			(a)In
			 generalNotwithstanding
			 sections 1862(a)(14) and 1866(a)(1)(H)(i) of the Social Security Act (42 U.S.C.
			 1395y(a)(14) and 1395cc(a)(1)(H)(i)), in the case that a laboratory performs a
			 covered complex diagnostic laboratory test, with respect to a specimen
			 collected from an individual during a period in which the individual is a
			 patient of a hospital, if the test is performed after such period the Secretary
			 of Health and Human Services shall treat such test, for purposes of providing
			 direct payment to the laboratory under section 1833(h) or 1848 of such Act (42
			 U.S.C. 1395l(h) or 1395w–4), as if such specimen had been collected directly by
			 the laboratory.
			(b)Covered complex
			 diagnostic laboratory test definedFor purposes of this section,
			 the term covered complex diagnostic laboratory test means an
			 analysis—
				(1)of DNA, RNA, chromosomes, proteins, or
			 metabolites that detects genotypes, mutations, chromosomal changes, biochemical
			 changes, cell response, or gene expression or is a cancer chemotherapy
			 sensitivity assay, but does not include methods principally comprising
			 immunohistochemistry, flow cytometry, enzyme assay or immunoassay;
				(2)that is described
			 in section 1861(s)(3) of the Social Security Act (42 U.S.C.
			 1395x(s)(3));
				(3)that is developed
			 and performed by a laboratory which is independent of the hospital in which the
			 specimen involved was collected and not under any arrangements (as defined in
			 section 1861(w)(1) of such Act (42 U.S.C. 1395x(w)(1)); and
				(4)that is not
			 furnished by the hospital where the specimen was collected to a patient of such
			 hospital, directly or under arrangements (as defined in section 1861(w)(1) of
			 such Act (42 U.S.C. 1395x(w)(1)) made by such hospital.
				4.Effective
			 dateThe provisions of section
			 3 shall apply to tests furnished on or after the date of the enactment of this
			 Act.
		
